Case 18-31185   Doc 158-1 Filed 04/09/19 Entered 04/09/19 18:11:49      Desc Exhibit
                         Summary of Claims Page 1 of 1



                               CLAIMS SUMMARY
POC NO.    PRIORITY UNSECURED CLAIMS - 507(a)
 4         Wipaporn Teekhungam & Winton Anthony Perry   $ 212,521.32
10         Wipaporn Teekhungam and Minor Children        6,314,972.09
11         Wipaporn Teekhungam and Minor Children       Undetermined
12         Wipaporn Teekhungam and Minor Children       Undetermined
14         Michael Bender as Trustee of 503g Trust       1,111,192.05


           Class 1 SECURED CLAIMS
 8         Northern Trust Securities, Inc.               5,565,666.18
 9         National Financial Services, LLC              5,568,467.60


           Class 2 General Unsecured Claims
 1         Discover Bank                                     4,932.82
 2         Fox Rothschild LLP                              11,778.68
 3         American Express National Bank                    3,528.16
 5         Beermann LLP                                   339,889.89
 6         Wentzel Law Offices                             89,664.00
13         Gemma Allen & Allen & Glassman               Undetermined
           Casale Reporting Service, Inc.                    8,796.41
           Chase Card                                          89.00
           Citibank                                            21.00
           McDermott Will & Emery                          16,525.73
           Tilleke & Gibbins                                  589.92


           Class 3 General Unsecured Claims
 7         Susan Higinbotham                            10,366,066.04
           E.D. Higinbotham Trust                        1,689,959.00
           H.N. Higinbotham Trust                        4,620,298.00
